Exhibit 10.80
 
 
FORM OF SETTLEMENT AGREEMENT
among
FEDERAL NATIONAL MORTGAGE ASSOCIATION
and
FEDERAL HOME LOAN MORTGAGE CORPORATION
and
UNITED STATES DEPARTMENT OF THE TREASURY
and
THE HFA DESIGNATED HEREIN
and
U.S. BANK NATIONAL ASSOCIATION
Dated as of December 9, 2009
 
 
 

 



--------------------------------------------------------------------------------



 



          This SETTLEMENT AGREEMENT is dated as of December 9, 2009 (as the same
may be amended, supplemented or otherwise modified from time to time, this
“Agreement”), among the FEDERAL NATIONAL MORTGAGE ASSOCIATION, a United States
government sponsored enterprise (“Fannie Mae”), the FEDERAL HOME LOAN MORTGAGE
CORPORATION, a United States government sponsored enterprise (“Freddie Mac”)
(Fannie Mae and Freddie Mac are herein referred to as the “GSEs” and, each, a
“GSE”), the UNITED STATES DEPARTMENT OF THE TREASURY (“Treasury”), the HFA
identified on the signature page to this Agreement (the “HFA”) and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, not in its individual
capacity, but solely as escrow and closing agent (the “Closing Agent”) under
this Agreement. Capitalized terms used in this Agreement that are not otherwise
defined in Section 1 of this Agreement or in the recitals of this Agreement have
the meaning assigned to them in Article 1 of the Placement Agreement.
WITNESSETH:
          WHEREAS, pursuant to that certain Memorandum of Understanding, dated
October 19, 2009 (the “MOU”), among Treasury, the Federal Housing Finance Agency
(“FHFA”), Fannie Mae and Freddie Mac, the parties to the MOU have agreed, among
other things, to facilitate financing for various state and local housing
finance agencies to serve homebuyers and low and moderate income renters (the
“HFA Initiative”);
          WHEREAS, Treasury requested that FHFA and the GSEs help Treasury
design and implement the programs set forth in the MOU in order to facilitate
financing for the state and local housing finance agencies, and to implement the
HFA Initiative, including implementing the New Issue Bond Program contemplated
in the MOU;
          WHEREAS, the HFA, in accordance with the terms of the Placement
Agreement, will exchange the Program Bonds with the GSEs for GSE Securities;
          WHEREAS, the Program Bonds will be held by, and in the name of, the
Administrator, pursuant to the Administration Agreement;
          WHEREAS, the Administrator will deliver to each GSE a Custodial
Receipt representing an undivided 50% beneficial ownership interest of such GSE
(each, a “GSE Interest”) in the Program Bonds;
          WHEREAS, each GSE will enter into a trust agreement (each, a “Trust
Agreement”) pursuant to which it, in its corporate capacity, will deliver its
related Custodial Receipt to itself as trustee of a trust (each, a “Trust”)
established by the GSE under a Trust Agreement;
          WHEREAS, each GSE will issue and deliver on behalf and at the
direction of the HFA to Treasury’s Financial Agent, a series of GSE Securities
that evidence each GSE’s Trust’s 50% beneficial ownership interest in the
Program Bonds;

 



--------------------------------------------------------------------------------



 



          WHEREAS, Treasury will purchase the GSE Securities and cause the
Purchase Price for the GSE Securities to be remitted to the Closing Agent in
payment for the GSE Securities;
          WHEREAS, the Closing Agent will remit the Purchase Price (less the GSE
Fees) to the HFA Trustee;
          WHEREAS, in accordance with the terms of the Placement Agreement and
the New Issue Bond Program Agreement, the parties to this Agreement desire that
certain of the above referenced actions occur concurrently;
          WHEREAS, the GSEs, Treasury and the HFA desire to appoint the Closing
Agent to perform various functions to facilitate the Settlement; and
          WHEREAS, the Closing Agent has the capacity to provide the respective
services required hereby and is willing to perform such services for the GSEs,
Treasury and the HFA on the terms set forth in this Agreement.
          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties agree as follows:
          Section 1. Definitions and Rules of Construction.
          Whenever used in this Agreement (including in the Exhibits attached to
this Agreement), the following words and phrases, unless the context otherwise
requires, shall have the meanings specified in this Section.
          “Administration Agreement” means the Administration Agreement, dated
as of December 1, 2009, among Fannie Mae, Freddie Mac and the Administrator.
          “Administrator” means U.S. Bank National Association, in its capacity
as custodian, collection agent, paying agent and administrator under the
Administration Agreement.
          “Adverse Change” has the meaning given to such term in Section 3(i) of
this Agreement.
          “Agent” means U.S. Bank National Association as escrow agent pursuant
to the Global Escrow Agreement.
          “Authorized Person” means a person whose name and title appear on
Exhibit B attached to this Agreement.
          “Business Day” means any day that is not (i) a Saturday, a Sunday, or
any other day on which Fannie Mae, Freddie Mac or the Closing Agent is not open
for business, (ii) a day

-2-



--------------------------------------------------------------------------------



 



on which banking institutions in New York are permitted or required by law or
executive order to be closed or (iii) a day on which Treasury or the Federal
Reserve Bank of New York is closed.
          “Certificate of Adverse Change” means a written certificate of the HFA
stating that an Adverse Change has occurred and describing the nature thereof.
          “Closing Documents” means each of the items delivered to the Closing
Agent under Section 3(a) and Section 3(b) of this Agreement.
          “Complete Indenture” means the Indenture, together with the
Supplemental Indenture and any other supplements thereto.
          “Corporate Trust Office” means the corporate trust office of the
Closing Agent at which at any particular time its corporate trust business in
connection with this Agreement shall be administered, which office at the date
of the execution of this Agreement is located at 1 Federal Street, 3rd Floor,
Boston, Massachusetts 02110, or at such other address as the Closing Agent may
designate from time to time by notice to the GSEs, the HFA, Treasury and
Treasury’s Financial Agent.
          “Custodial Receipt” means any of the custodial receipts relating to
the Program Bonds executed and delivered by the Administrator to the GSEs
pursuant to the Administration Agreement in the form attached as Exhibit A to
the Administration Agreement.
          “DTC” means The Depository Trust Company or its successor in interest.
          “Escrow Account” has the meaning given to such term in Section 3(a)(v)
of this Agreement.
          “Exception” has the meaning given to such term in Section 3(f) of this
Agreement.
          “Failed Settlement” has the meaning given to such term in Section 3(f)
of this Agreement.
          “Global Escrow Agreement” means the Global Escrow Agreement to be
entered into among Fannie Mae, Freddie Mac, the HFA Trustee and the Agent.
          “GSE Fees” mean, with respect to each GSE, the sum of (a) the Initial
Securitization Fee owed to such GSE and (b) the other fees and expenses due to
such GSE on the Settlement Date (which includes any fees owed to the GSE Special
Closing Counsel) with respect to all of the GSE Securities being issued to the
HFA on the Settlement Date.
          “GSE Securities” means the securities issued by each GSE in exchange
for the Program Bonds.
          “GSE Special Closing Counsel” means the special counsel to the GSEs
identified on Schedule A of the Placement Agreement.

-3-



--------------------------------------------------------------------------------



 



          “HFA Trustee” means the bond indenture trustee of the Program Bonds
identified in the Settlement Statement.
          “Indenture” means the indenture or resolution identified on Schedule B
to the Placement Agreement pursuant to which the Program Bonds were issued.
          “Initial Securitization Fee” means the Initial Securitization Fee
payable by the HFA to each GSE, which such amount is set forth on Schedule A to
the Placement Agreement.
          “Legal Deposit” means the legal deposit in the amount of $25,000 wired
by the HFA to the Closing Agent pursuant to the Participation Letter, evidencing
the intent of the HFA to participate in the New Issue Bond Program.
          “New Issue Bond Program” means the program pursuant to which Treasury
will purchase GSE Securities pursuant to the New Issue Bond Program Agreement.
          “New Issue Bond Program Agreement” means the New Issue Bond Program
Agreement, dated as of December 9, 2009, among Treasury, Fannie Mae and Freddie
Mac.
          “Official Statement” means the Official Statement of the HFA delivered
pursuant to Section 5.1(a)(iv) of the Placement Agreement pertaining to the
Program Bonds being delivered to the GSEs in exchange for the GSE Securities.
          “Opinion of Counsel” means a written opinion of counsel, who may be
outside or salaried counsel of the party causing the opinion to be delivered,
acceptable in any event to (a) each of the parties to which such opinion is
addressed and (b) each of the parties entitled to rely on such opinion.
          “Participation Letter” means the participation letter from the HFA to
Fannie Mae and Freddie Mac acknowledging the HFA’s intent to participate in the
HFA Initiative.
          “Placement Agreement” means the Placement Agreement, dated December 9,
2009, by and among Fannie Mae, Freddie Mac and the HFA, which provides for the
exchange of the Program Bonds for the GSE Securities.
          “Pre-Settlement Conditions” has the meaning given to such term in
Section 3(d)(v) of this Agreement.
          “Private Placement Memorandum” means a private placement memorandum of
a GSE relating to the GSE Securities.
          “Program Bonds” means, collectively, the single-family mortgage
revenue bonds and/or multifamily mortgage revenue bonds issued by the HFA and
identified in Schedule B to the Placement Agreement.
          “Purchase Price” means the aggregate purchase price paid by Treasury
for the GSE Securities, which is specified in the Settlement Statement.

-4-



--------------------------------------------------------------------------------



 



          “Rating Agencies” mean any of Fitch, Inc., Moody’s Investors Service,
Inc. and/or Standard & Poor’s Ratings Services.
          “Revised Settlement Date” has the meaning given to such term in
Section 3(g) of this Agreement.
          “Settlement” means the consummation of the issuance and exchange of
the Program Bonds for the GSE Securities, the purchase of the GSE Securities by
Treasury, the payment of the net purchase proceeds to the HFA Trustee, the
payment of the GSE Fees to the GSEs and the other transactions contemplated by
the Placement Agreement and this Agreement.
          “Settlement Date” means December 23, 2009.
          “Settlement Statement” means the statement in the form of Schedule I
attached to this Agreement.
          “Supplemental Indenture” means the supplemental indenture, resolution
and/or appendix to the Indenture entered into in connection with the issuance of
the Program Bonds.
          “Treasury’s Financial Agent” means JPMorgan Chase Bank, N.A., as
Treasury’s financial agent or such other party as Treasury may appoint for such
purpose from time to time.
          Section 2. Appointment.
          The GSEs, Treasury and the HFA hereby appoint the Closing Agent to act
as escrow agent and closing agent under this Agreement and to provide the other
services for the period described in this Agreement and on the terms set forth
in this Agreement. The Closing Agent hereby accepts such appointment and agrees
during such period to provide the services set forth in this Agreement for the
compensation provided for in this Agreement.
          Section 3. Delivery of Closing Documents; Duties of the Parties.
          (a) In accordance with the Placement Agreement, the HFA shall:

  (i)   on or prior to 10:00 AM, local time of the office of the GSE Special
Closing Counsel, on December 9, 2009, deliver or cause to be delivered to the
GSE Special Closing Counsel the Placement Agreement (an original or pdf copy),
this Agreement (an original or pdf copy), the Settlement Statement with all
information completed therein (an original or pdf copy) and one electronic copy
(with a hard copy to follow) of the Official Statement (along with their
respective executed signature pages if the applicable document requires
execution), a copy of each of which will be delivered by the GSE Special Closing
Counsel to Treasury’s Financial Agent prior to noon, New York time, on
December 9, 2009;

-5-



--------------------------------------------------------------------------------



 



  (ii)   on or prior to 5:00 PM, New York time, on December 11, 2009, deliver or
cause to be delivered (a) to the Closing Agent the completed UW Source
spreadsheet by e-mail at usbhfa@usbank.com (for delivery to DTC) and a copy of
the Official Statement and (b) to DTC a copy of the Letter of Representation of
the HFA;     (iii)   on or prior to 10:00 AM, local time of the office of the
GSE Special Closing Counsel, on December 14, 2009, deliver or cause to be
delivered to the GSE Special Closing Counsel the documents (originals or pdf
copies) specified in Schedule C (Settlement Deliverables) of the Placement
Agreement (along with their respective executed signature pages if the
applicable document requires execution);     (iv)   on or prior to 5:00 PM, New
York time, on December 18, 2009, deliver or cause to be delivered to the Closing
Agent a certificate of the HFA Trustee in the form of Exhibit D attached to this
Agreement; and     (v)   on or prior to 1:00 PM, New York time, on December 21,
2009, cause the Program Bonds to be settled, released and credited to the
Closing Agent’s participant account at DTC for further credit by the Closing
Agent to a securities account held by the Closing Agent (the “Escrow Account”).

          In the event that the GSE Special Closing Counsel or either GSE does
not agree with the information set forth in the Settlement Statement, the HFA
hereby agrees to cooperate with such parties and revise the Settlement Statement
to reflect the terms mutually agreed upon (whereupon the revised Settlement
Statement shall be the operative Settlement Statement for all purposes of this
Agreement). In the event that a revised Settlement Statement is not agreed upon
by such parties, delivery of the Settlement Statement pursuant to
Section 3(a)(i) above will not have been satisfied and a Failed Settlement will
be deemed to have occurred.
          (b) The GSEs shall deliver, or cause to be delivered, to the Closing
Agent, the following documents along with their respective executed signature
pages (if the applicable document requires execution) all in accordance with the
time frames set forth below:

  (i)   on or prior to noon, New York time, on December 17, 2009, a
certification from the GSEs substantially in the form of Exhibit A attached to
this Agreement; and     (ii)   on or prior to 5:00 PM, New York time, on
December 18, 2009, a copy of the Placement Agreement.

          (c) On or prior to noon, New York time, on December 18, 2009, Treasury
(or Treasury’s Financial Agent on Treasury’s behalf) shall do all things
necessary to register the

-6-



--------------------------------------------------------------------------------



 



GSE Securities with DTC and make the GSE Securities DTC FAST-eligible, including
without limitation: (i) paying all required fees and (ii) delivering the Private
Placement Memorandum and entering all other required information into the DTC
system, including without limitation, delivering the DTC Eligibility
Questionnaire, or any other data requested by DTC in the form of a questionnaire
or any other form.
          (d) Prior to 5:00 PM, New York time, on December 21, 2009, the Closing
Agent shall:

  (i)   examine the Closing Documents that were received by it hereunder and
determine whether it has received all of the Closing Documents required to be
delivered to it under Section 3(a) and Section 3(b) above;     (ii)   confirm
the execution (if such document requires execution) by each of the parties to
the Closing Documents;     (iii)   confirm that the Closing Documents appear
complete and regular on their face and are in the form required by this
Agreement;     (iv)   confirm that the Program Bonds have been credited to the
Escrow Account in accordance with Section 3(a)(v) above; and     (v)   confirm
with DTC that the GSE Securities have been set up as DTC Fast-eligible as
specified in Section 3(c) above (collectively, clauses (i) through (v) are the
“Pre-Settlement Conditions”).

The Closing Agent shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, direction, consent, order, other paper or document that
it reviews under this Section 3(d), but may make such further inquiry or
investigation into such facts or matters as it may deem necessary.
          (e) If the Closing Agent has determined that all the required
Pre-Settlement Conditions have been met hereunder, the Closing Agent shall
notify each GSE, the HFA, Treasury and Treasury’s Financial Agent of such
determination, which notification shall (i) occur no later than 5:00 PM, New
York time, on December 21, 2009 and (ii) be substantially in the form attached
to this Agreement as Exhibit C. Upon receipt of notice that all Pre-Settlement
Conditions have been met, Treasury shall cause Treasury’s Financial Agent, on or
prior to 9:00 AM, New York time, on the Settlement Date, to wire on behalf of
Treasury the aggregate Purchase Price for the GSE Securities to the Closing
Agent pursuant to the Closing Agent’s wire instructions set forth in the
Settlement Statement. The Closing Agent shall hold the Purchase Price in escrow
pending release in accordance with Section 4 of this Agreement.
          (f) If the Closing Agent determines that any of the Pre-Settlement
Conditions have not been met, the Closing Agent shall notify the parties to this
Agreement of each

-7-



--------------------------------------------------------------------------------



 



exception (each such exception, an “Exception”) no later than 5:00 PM, New York
time, on December 21, 2009 and identify the nature thereof. If each Exception is
not waived or cured in all material respects by 11:00 AM, New York time, on
December 22, 2009, or if the Program Bonds have not been credited to the Escrow
Account by at least 2:00 PM, New York time, on December 22, 2009, the Closing
Agent shall notify each GSE, the HFA, Treasury and Treasury’s Financial Agent of
such and the Settlement shall constitute a “Failed Settlement.” The Closing
Agent shall then proceed in accordance with Section 3(g) below.
          (g) Subject to the last sentence of this paragraph, if a Failed
Settlement has occurred, the Closing Agent shall within one Business Day after
the scheduled Settlement Date (except as otherwise set forth below) (i) return
each Closing Document to the respective party that delivered it to the Closing
Agent by overnight mail, (ii) cause the Program Bonds being held in the Escrow
Account to be returned to the HFA (or the HFA Trustee), (iii) promptly return
the Purchase Price (to the extent received by the Closing Agent) to Treasury’s
Financial Agent in accordance with the wire instructions provided in the
Settlement Statement and (iv) apply the Legal Deposit in accordance with the
instructions of the GSEs. In the event of a Failed Settlement, Treasury, the
GSEs and the HFA may agree and instruct the Closing Agent in writing that such
Settlement shall occur on the January 12th settlement date for the New Issue
Bond Program (the “Revised Settlement Date”), in which case the Closing Agent
shall (x) hold the Closing Documents in accordance with this Agreement until the
Revised Settlement Date, (y) re-determine prior to the Revised Settlement Date
whether all of the Pre-Settlement Conditions have been met with respect to such
Settlement and (z) comply with all of the other provisions of this Agreement
with respect to such Settlement, all in accordance with the revised time line
established by reference to the Revised Settlement Date.
          (h) Any notifications and instructions pursuant to this Section 3 sent
to any party to this Agreement shall be in writing (which may be by facsimile or
electronic mail) with receipt confirmed by telephone at the addresses set forth
below in Section 10. Any such notifications must be from an Authorized Person.
          (i) In the event of a change in law or facts occurring on or before
the Settlement Date, which change was beyond the control of the HFA (or the
entity providing the Closing Document on behalf of the HFA) and which change
materially adversely affects the conclusions or representations contained in a
Closing Document (an “Adverse Change”), the HFA shall deliver a Certificate of
Adverse Change on or prior to the Settlement Date. Delivery of a Certificate of
Adverse Change shall not result in a Failed Settlement, and Settlement shall
otherwise occur as herein provided, including the delivery of the GSE
Securities, the transfer of funds and the payment of all GSE Fees as
contemplated herein. Delivery of a Certificate of Adverse Change will subject
the Program Bonds to mandatory and involuntary redemption in whole in accordance
with the terms of the Complete Indenture.

-8-



--------------------------------------------------------------------------------



 



          Section 4. Disbursement of Funds and Release of Closing Documents.
          (a) Upon (A) satisfaction of the Pre-Settlement Conditions and
(B) receipt by the Closing Agent of the Purchase Price, the Closing Agent shall
on the Settlement Date:

  (i)   release the Closing Documents from escrow;     (ii)   disburse the
applicable GSE Fees and expenses out of the Purchase Price and the Legal Deposit
to the related GSE and the other parties entitled thereto in accordance with the
Settlement Statement;     (iii)   disburse the remaining Purchase Price (net of
the GSE Fees and expenses paid pursuant to clause (ii) above) to the HFA Trustee
and, if applicable, to the Agent pursuant to the Global Escrow Agreement in
accordance with the Settlement Statement (including the wire instructions of the
HFA Trustee and the Agent set forth therein); and     (iv)   transfer the
Program Bonds being held in the Escrow Account to the trust account established
by the Administrator pursuant to the Administration Agreement (and the
Administrator, upon receipt of the Program Bonds will deliver the Custodial
Receipts to the GSEs).

          (b) Upon receipt of the Custodial Receipts, each GSE shall issue the
related GSE Securities and deliver, or cause to be delivered, the GSE Securities
to Treasury by crediting Treasury’s Financial Agent’s account at DTC.
          (c) Each of the parties to this Agreement hereby agrees and
acknowledges that the events described in Section 4 (a) and (b) above will be
deemed to take place concurrently. The HFA hereby acknowledges and agrees that,
upon the transfer pursuant to Section 4(a)(iv) above of the Program Bonds to the
trust account established by the Administrator in accordance with the Placement
Agreement, the Administrator, on behalf of the GSEs, will acquire good,
unencumbered and marketable title to the Program Bonds and neither the HFA nor
any other party will have any claim to or interest in the Program Bonds.
          (d) If any of the events described in Section 4 (a) and (b) above do
not occur on the Settlement Date, the Settlement shall be deemed to be a Failed
Settlement and the Closing Agent shall follow the procedures set forth in
Section 3(g) above.
          Section 5. Resignation and Removal of the Closing Agent.
          (a) The Closing Agent shall not resign from the obligations and duties
imposed on it as Closing Agent under this Agreement except upon a determination
that the performance of its duties under this Agreement shall no longer be
permissible under applicable law or shall violate any final order of a court or
administrative agency with jurisdiction over the Closing Agent or its
properties. Notice of any such determination

-9-



--------------------------------------------------------------------------------



 



permitting or requiring the resignation of the Closing Agent shall be
communicated to the GSEs, the HFA, Treasury and Treasury’s Financial Agent at
the earliest practicable time (and, if such communication is not in writing,
shall be confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered to the GSEs, the HFA, Treasury and Treasury’s Financial Agent
concurrently with or promptly after such notice. No such resignation shall
become effective until a successor Closing Agent shall have assumed the
responsibilities and obligations of the resigning Closing Agent in accordance
with Section 5(d) below.
          (b) Subject to Section 5(d) of this Agreement, the GSEs and Treasury,
acting together, may remove the Closing Agent without cause by providing the
Closing Agent with at least 5 days’ prior written notice.
          (c) Subject to Section 5(d) of this Agreement, the GSEs and Treasury,
acting together, may remove the Closing Agent immediately upon written notice of
termination from the GSEs to the Closing Agent and the HFA if any of the
following events shall occur:

  (i)   the Closing Agent shall default in the performance of any of its duties
under this Agreement and, after notice of such default, shall not cure such
default within one (1) Business Day (or, if such default cannot be cured in such
time, shall not give within one (1) Business Day such assurance of cure as shall
be reasonably satisfactory to the GSEs and Treasury);     (ii)   a court having
jurisdiction shall enter a decree or order for relief in respect of the Closing
Agent in any involuntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect or appoint a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for the Closing
Agent or any substantial part of its property or order the winding-up or
liquidation of its affairs; or     (iii)   the Closing Agent shall commence a
voluntary case under any applicable bankruptcy, insolvency or other similar law
now or hereafter in effect, shall consent to the entry of an order for relief in
an involuntary case under any such law, or shall consent to the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or similar
official for the Closing Agent or any substantial part of its property, shall
consent to the taking of possession by any such official of any substantial part
of its property, shall make any general assignment for the benefit of creditors
or shall fail generally to pay its debts as they become due.

-10-



--------------------------------------------------------------------------------



 



          (d) No resignation or removal of the Closing Agent pursuant to this
Section shall be effective until (i) a successor Closing Agent shall have been
appointed by the GSEs and Treasury and (ii) such successor Closing Agent shall
have agreed in writing to be bound by the terms of this Agreement in the same
manner as the Closing Agent is bound hereunder.
          Section 6. Closing Agent Responsibilities.
          The Closing Agent executes this Agreement solely for the purpose of
accepting the escrow created by this Agreement and performing the duties set
forth herein on the terms and conditions set forth in it, and undertakes to
perform the duties, but only the duties, specifically set forth in this
Agreement. The Closing Agent is not required to secure the performance of its
duties by bond or otherwise. The HFA, Treasury, Fannie Mae and Freddie Mac
hereby release the Closing Agent from all liability for any punitive,
incidental, consequential, or other damages or obligations to them for any act
or omission by the Closing Agent or any of its agents or employees in good faith
in the exercise of its or their duties and in a manner reasonably believed by it
or them to be authorized or within the duties, rights, powers, privileges, or
direction conferred on the Closing Agent by this Agreement, except for willful
misconduct, negligence, or tortious conversion of any funds held hereunder.
Without limiting the generality of the foregoing, the responsibilities of the
Closing Agent are further defined, limited, and qualified by the following:
     (i) The duties and obligations of the Closing Agent will be determined by
the express provisions of this Agreement, and this Agreement is not to be
interpreted or construed to impose on the Closing Agent any implied duties,
covenants, or obligations.
     (ii) The Closing Agent may execute any of its rights, powers, or
responsibilities under this Agreement either directly or by or through its
agents, partners, employees, or attorneys, and it will not be liable for any
error of judgment made in good faith by an authorized agent, partner, employee,
or attorney of it, unless it is proven that the Closing Agent was negligent in
ascertaining the pertinent facts or in employing or supervising the agent,
partner, employee or attorney.
     (iii) The Closing Agent will not be liable to any person with respect to
any action taken, suffered, or omitted by it in accordance with this Agreement
or in accordance with written instructions signed by the GSEs, Treasury,
Treasury’s Financial Agent and/or the HFA in accordance with this Agreement, or
an order issued by a court of competent jurisdiction.
     (iv) Except as otherwise specified in this Agreement, the Closing Agent
shall not be responsible to the GSEs, the HFA or Treasury or any other person or
entity for recitals, statements or warranties or representations of any other
person or entity contained herein, in the Closing Documents or in any other
documents related thereto or be bound to ascertain or inquire as to the
performance or observance of any of the terms of this Agreement or the Closing
Documents on the part of the HFA.

-11-



--------------------------------------------------------------------------------



 



     (v) The Closing Agent shall not be liable for any error of judgment, or for
any act done or step taken or omitted by it, in good faith, or for any mistakes
of fact or law, or for anything which it may do or refrain from doing in
connection herewith, except for the Closing Agent’s negligence, reckless
disregard or willful misconduct.
     (vi) The Closing Agent shall not be required to expend or risk its own
funds or otherwise incur financial liability in the performance of any of its
duties hereunder, or in the exercise of its rights or powers, if the Closing
Agent believes that repayment of such funds (repaid in accordance with the terms
of this Agreement) or adequate indemnity against such risk or liability is not
reasonably assured to it.
     (vii) The Closing Agent may consult with counsel, and the advice or any
opinion of counsel shall be full and complete authorization and protection in
respect of any action taken or omitted by it hereunder in good faith and in
accordance with such advice or opinion of counsel.
     (viii) The Closing Agent shall not be bound to make any investigation into
the facts or matters stated in any resolution, certificate, statement,
instrument, opinion, report, notice, request, consent, entitlement order,
approval or other paper or document.
     (ix) The Closing Agent shall not be responsible for delays or failures in
performance resulting from acts beyond its reasonable control. Such acts shall
include but not be limited to acts of God, strikes, lockouts, riots, acts of war
or terrorism, epidemics, nationalization, expropriation, currency restrictions,
governmental regulations superimposed after the fact, fire, communication line
failures, power failures, earthquakes or other disasters.
          Section 7. Compensation and Expenses of the Closing Agent.
          As compensation for the performance of the Closing Agent’s obligations
under this Agreement and as reimbursement for its expenses related thereto, the
Closing Agent shall be entitled to receive the fees set forth in the
Administration Agreement.
          Section 8. Controversy.
          If a controversy arises before, during, or after the term of this
Agreement with respect to the Closing Documents or the Settlement, the Closing
Agent may do either or both of the following: (a) withhold further performance
by it under the instructions set forth in this Agreement until all of the
parties to this Agreement provide joint instructions with respect to such
controversy; or (b) commence or defend any action or proceeding for or in the
nature of interpleader. If a suit or proceeding for or in the nature of
interpleader is brought by or against it, the Closing Agent may deliver the
Closing Documents and other funds and property held by it under this Agreement
into the registry of the court and thereupon will be released and discharged
from all further obligations and responsibilities under this Agreement.

-12-



--------------------------------------------------------------------------------



 



          Section 9. Term of the Agreement.
          This Agreement shall terminate upon the earliest to occur of (i) the
completion of all of the releases, deliveries and disbursements provided for in
Section 4 hereof, (ii) the return of all Closing Documents, funds and other
documents in connection with a Failed Settlement in accordance with Section 3(g)
of this Agreement or (iii) the mutual written agreement of the parties to this
Agreement that this Agreement should be terminated.
          Section 10. Notices.
          All notices, directions, certificates or other communications under
this Agreement shall be sent by e-mail (as a first preference), certified or
registered mail, return receipt requested, or by overnight courier addressed to
the appropriate notice address set forth below. Any such notice, certificate or
communication shall be deemed to have been given as of the date of actual
delivery or the date of failure to deliver by reason of refusal to accept
delivery or changed address of which no notice was given pursuant to this
Section 10. Any of the parties to this Agreement may, by such notice described
above, designate any further or different address to which subsequent notices,
certificates or other communications shall be sent without any requirement of
execution of any amendment to this Agreement. The notice addresses are as
follows:

          To Closing   U.S. Bank National Association Agent:   One Federal
Street, 3rd Floor     Boston, MA 02110     Attention: Structured Finance/HFA
Program
 
       
 
  E-mail:   Julie.Kirby@usbank.com
 
       
To Treasury:
  Care of:    
 
            JPMorgan Chase Bank, N.A.     1 Chase Manhattan Plaza, Floor 19    
New York, New York 10005     Attention: Lillian G. White     Phone -
212-552-2392     Fax - 212-552-0551
 
       
 
  E-mail:   jpm.hfa@jpmorgan.com
 
       
 
  with a copy to:    
 
       
 
      Lillian.G.White@jpmorgan.com
 
            Notice delivered to Treasury at the address given above shall also
constitute notice to Treasury’s Financial Agent.

-13-



--------------------------------------------------------------------------------



 



              with a copy to:
 
            Department of the Treasury     1500 Pennsylvania Avenue, N.W.    
Washington, D.C. 20220
 
  Attention:   Fiscal Assistant Secretary
 
      re: Housing Finance Agencies Initiative
 
       
 
      and
 
       
 
  Attention:   Assistant General Counsel
 
      (Banking and Finance)
 
      re: Housing Finance Agencies Initiative
 
       
To Fannie Mae:
  Fannie Mae         3900 Wisconsin Avenue, N.W.     Washington, D.C. 20016
 
  Attention:   Carl W. Riedy, Jr.
Vice President for Public
Entities Channel, Housing
and Community Development
 
       
 
  E-mail:   Carl_W_Riedy@fanniemae.com
 
       
 
      and
 
       
 
  Attention:   Barbara Ann Frouman
 
      Vice President and
 
      Deputy General Counsel, Housing and
 
      Community Development
 
       
 
  E-mail:   Barbara_Ann_Frouman@fanniemae.com
 
       
 
  with copies to:    
 
       
 
      John Runyon
 
      Director of Capital Markets Operations
 
  E-mail:   john_l_runyon@fanniemae.com

-14-



--------------------------------------------------------------------------------



 



         
To Freddie Mac:
  Freddie Mac         1551 Park Run Drive     Mail Stop D4F     McLean, Virginia
22102
 
  Attention:   Mark D. Hanson
 
      Vice President Mortgage Funding
 
       
 
  E-mail:   Mark_Hanson@freddiemac.com
 
       
 
      and
 
       
 
  Freddie Mac         8200 Jones Branch Drive     McLean, Virginia 22102
 
       
 
  Attention:   Melinda Reingold
 
      Managing Associate General Counsel —Mortgage Securities
 
       
 
  E-mail:   Melinda_Reingold@freddiemac.com
 
       
 
  with copies to:   Arnold_Dean@freddiemac.com and
 
      Edward_Abrams@freddiemac.com
 
        To HFA:   The address identified in the Settlement Statement.

or to any other address any party provides to the other parties in writing.
          Section 11. Amendments.
          The parties to this Agreement may from time to time amend this
Agreement in writing, and such amendments, when executed by all parties, shall
then become a part of this Agreement.
          Section 12. Governing Law.
          This Agreement shall be governed by, and interpreted in accordance
with, the laws of the United States, not the law of any state or locality,
except that the authority and powers of the HFA shall be governed by and
construed in accordance with the laws of its state. To the extent that a court
looks to the laws of any state to determine or define the laws of the United
States, it is the intention of the parties to this Agreement that such court
shall look only to the laws of the State of New York without regard to the rules
of conflicts of laws.
          Section 13. Entire Agreement; Priority of Agreements.
          This Agreement, including all documents and exhibits incorporated by
reference herein, constitutes the entire agreement between the parties with
respect to the matters set forth

-15-



--------------------------------------------------------------------------------



 



herein. If any one or more of the covenants, agreements, provisions or terms of
this Agreement shall be held invalid for any reason whatsoever, then such
covenants, agreements, provisions or terms shall be deemed severable from the
remaining covenants, agreements, provisions or terms of this Agreement and shall
in no way affect the validity or enforceability of the other provisions of this
Agreement. In the event of any conflict or inconsistency between this Agreement
and the Placement Agreement, this Agreement shall control.
          Section 14. Successors and Assigns.
          Neither this Agreement nor any of the rights and obligations of the
HFA under this Agreement may be assigned by the HFA without the prior written
consent of each GSE. The rights of the GSEs under this Agreement shall inure to
the benefit of their respective successors and assigns.
          Section 15. No Third-Party Beneficiaries.
          Except as to Treasury’s Financial Agent, this Agreement does not
confer any rights, benefits, remedies or claims, either at law or in equity, on
any person not a party to this Agreement. Treasury’s Financial Agent shall be a
beneficiary, and entitled to enforce the provisions, of this Agreement.
          Section 16. Headings.
          The section headings hereof have been inserted for convenience of
reference only and shall not be construed to affect the meaning, construction or
effect of this Agreement.
          Section 17. Counterparts.
          This Agreement may be executed in counterparts, each of which when so
executed shall together constitute but one and the same agreement.
          Section 18. Severability.
          Any provision of this Agreement that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
          Section 19. Records.
          The Closing Agent shall maintain appropriate books of account and
records as required by law and relating to the Closing Agent’s services
performed under this Agreement. These books of account and records shall be
accessible for inspection upon written request by the GSEs, the HFA, Treasury or
Treasury’s Financial Agent at any time during normal business hours.
* * *

-16-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            FEDERAL NATIONAL MORTGAGE ASSOCIATION
      By:           Name:           Title:        

[Fannie Mae Signature Page to Settlement Agreement]

S-1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            FEDERAL HOME LOAN MORTGAGE CORPORATION
      By:           Name:           Title:        

[Freddie Mac Signature Page to Settlement Agreement]

S-2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            UNITED STATES DEPARTMENT OF THE TREASURY
      By:           Name:           Title:        

[Treasury Signature Page to Settlement Agreement —[HFA]
[(Single-family)][(Multifamily)]

S-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            [HFA]
      By:           Name:           Title:        

[HFA Signature Page to Settlement Agreement]

S-4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

            U.S. BANK NATIONAL ASSOCIATION
      By:           Name:           Title:        

[U.S. Bank Signature Page to Settlement Agreement]

S-5



--------------------------------------------------------------------------------



 



Schedule I
FORM OF SETTLEMENT STATEMENT
NEW ISSUE BOND PROGRAM
Name of HFA Bond(s):
 
 
     I. CONTACTS

  (A)   HFA         [name and address of HFA]         [contact individuals;
include phone and email]     (B)   HFA TRUSTEE         [name and address of HFA
trustee]         [contact individuals; include phone and email]     (C)   US
BANK

      Julie Kirby
U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, MA 02110
Telephone: 617-603-6576
E-mail: Julie.Kirby@usbank.com

  (D)   GSEs         Fannie

      Robert Mailley
Fannie Mae
3900 Wisconsin Avenue, N.W. Mailstop 2H-3S/16
Washington, D.C. 20016-2892
Telephone: 202-752-7240
E-mail: Robert_Mailley@fanniemae.com



Schedule I-1



--------------------------------------------------------------------------------



 



      Freddie

      Mike Dawson
Freddie Mac
1551 Park Run Drive
McLean, Virginia 22102
Telephone: 571-382-3812
E-mail: Mike_Dawson@freddiemac.com

  (E)   JPMORGAN CHASE

      Lillian G. White
JPMorgan Chase Bank, N.A.
1 Chase Manhattan Plaza, Floor 19
New York, New York
Telephone — 212-552-2392
Fax — 212-552-0551
E-mail: Lillian.G.White@jpmorgan.com

  (F)   HFA BOND COUNSEL         [name and address of counsel]         [contact
individuals; include phone and email]     (G)   [HFA ISSUER’S COUNSEL]        
[name and address of counsel]         [contact individuals; include phone and
email]     (H)   GSE SPECIAL CLOSING COUNSEL         [name and address of
counsel]         [contact individuals; include phone and email]

Schedule I-2



--------------------------------------------------------------------------------



 



     II. SECURITIES DETAILS
TERM BONDS

                                              Principal Balance                
  Initial Interest         at Issue Date   Trade Price   CUSIP Number   Rate  
Final Maturity Date
Single Family Simultaneous Premium
  $         103 00                          
Single Family Simultaneous Par
  $         100 00                          
Single Family Escrow
  $         100 00                          
Multifamily Escrow
  $         100 00                          

     III. MARKET BONDS (if any)

                          Principal Balance
at Issue Date   CUSIP Number   Initial Interest Rate   Final Maturity Date      
                   
$ 
                       

Escrow Ratio:
Market Bond/ Sum of Market Bonds and Simultaneous Par Program Bonds Issued: ___%
     IV. SOURCES AND USES

         
PURCHASE PRICE FROM JPMC
  $                       
GSE INITIAL SECURITIZATION FEES
       
Fannie
    ($                     )
Freddie
    ($                     )
GSE EXPENSES (SPECIAL COUNSEL LEGAL FEES)
       
Fannie
    ($                     )
Freddie
    ($                     )
LEGAL DEPOSIT
  $                       
NET REMITTANCE TO HFA TRUSTEE
  $                       

Schedule I-3



--------------------------------------------------------------------------------



 



     V. WIRE INSTRUCTIONS

     
US BANK AS CLOSING AGENT:
  ABA = 091000022 U.S. Bank
 
  BBK = U.S. Bank N.A.
 
  BNF = U.S. Bank Trust N.A..A.
 
  A/C : 173103321118
 
  OBI = Structured Finance- Account # (TBD)
 
  Ref: NIBP-HFA Code
 
  Attn: Corporate Trust GSE Securitization
 
   
FANNIE MAE
  FNMA NYC
 
  ABA 021039500
 
  Acct. Fannie Mae
 
  Ref: GR090-HFA
 
   
FREDDIE MAC
  Bank Name: FHLMC WASH/INV
 
  ABA: 021033205
 
  Attn: Jim Wolfson
 
  Ref: securitization fee
 
   
GSE OUTSIDE COUNSEL
   
 
   
US BANK FEE ACCOUNT
  ABA = 091000022 U.S. Bank
 
  BBK = U.S. Bank N.A.
 
  BNF = U.S. Bank Trust N.A..A.
 
  A/C : 173103321118
 
  OBI = Structured Finance- Account # (TBD)
 
  Ref: NIBP-HFA Code
 
  Attn: Corporate Trust GSE Securitization
 
   
HFA TRUSTEE
   
 
   
HFA
   
 
   
OTHERS
   

Schedule I-4



--------------------------------------------------------------------------------



 



EXHIBIT A
U.S. Bank National Association
One Federal Street, 3rd Floor
Boston, MA 02110
Attention: Structured Finance/HFA Program
     Re: Settlement Agreements listed on Schedule A
Ladies and Gentlemen:
[                    __], 2009
          Pursuant to Section 3(b)(i) of each of the Settlement Agreements
listed on Schedule A to this certificate (each, a “Settlement Agreement”), the
undersigned hereby certifies to U.S. Bank National Association that it has
received and reviewed the certification (the “Closing Counsel Certification”)
provided to it by the GSE Special Closing Counsel regarding the items to be
delivered to the GSE Special Closing Counsel pursuant to Section 3(a)(i) and
Section 3(a)(iii) for each of the transactions listed on Schedule A to this
certificate and that each such Closing Counsel Certification is acceptable to
the undersigned.
          This certificate may be executed in counterparts, each of which when
so executed shall together constitute but one and the same certificate. All
capitalized terms used herein unless otherwise defined shall have the meaning
ascribed to them in the Settlement Agreements.

            FEDERAL NATIONAL MORTGAGE ASSOCIATION
      By:           Name:           Title:           FEDERAL HOME LOAN MORTGAGE
CORPORATION
      By:           Name:           Title:        

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Authorized Persons
FANNIE MAE

      NAME   TITLE
 
   
Richard Sorkin
  Vice President, Capital Markets — Structured Transactions

FREDDIE MAC

      NAME   TITLE
 
   
Mark Hanson
  Vice President Mortgage Funding
 
   
Mike Dawson
  Vice President Deal & Contract Management

TREASURY

      NAME   TITLE
 
   
Gary Grippo
  Deputy Assistant Secretary for Fiscal Operations and Policy

HFA

      NAME   TITLE
 
   
 
   

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
Notice
[December 21, 2009]
[Addressees listed on Schedule 1
hereto]
     Re: Settlement Agreements — Closing Conditions
Ladies and Gentlemen:
     This notice is given to you in accordance with the provisions of the
Settlement Agreements, dated as of                      2009 listed on
Schedule I hereto (the “Settlement Agreements”), by and among Federal National
Mortgage Association, Federal Home Loan Mortgage Corporation, United States
Department of the Treasury, U.S. Bank National Association, as closing agent
(the “Closing Agent”), and the HFAs parties to those agreements. All initially
capitalized terms used herein shall have the meaning ascribed to them in the
Settlement Agreements. In accordance with Section [3(e)] of the Settlement
Agreements, the Closing Agent hereby notifies you that it has determined that
all of the required Pre-Settlement Conditions have been satisfied [subject to
the exceptions listed on Schedule II attached hereto].
     The Closing Agent has made no independent examination of any of the
documents delivered to it in accordance with Section 3 of the Settlement
Agreements beyond the review specifically required by the Settlement Agreements.
The Closing Agent makes no representations as to the validity, legality,
enforceability or genuineness of any of such documents or the Program Bonds to
which they relate.

            U.S. Bank National Association, as
Closing Agent
      By:           Name:           Title:        

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D
CERTIFICATION OF RECEIPT
$                    
[Bond Caption]
The undersigned, an authorized representative of [Trustee] as Trustee under that
[Indenture] dated as of [                    ], of [Issuer] (the “Issuer”) as
amended and supplemented in connection with the issuance of the Program Bonds,
the Trustee hereby acknowledges receipt from or on behalf of the Issuer of the
sum of $                     for deposit under the Indenture as follows: (a)
$                     (the “Shortfall Amount”) into the [Program Fund]; and (b)
$                     (the “Costs of Issuance Amount”) for deposit into the
[Costs of Issuance Fund].
The Trustee hereby certifies that the Shortfall Amount is equal to the
difference between the initial principal amount of the Program Bonds and the
proceeds of the Program Bonds to be delivered in payment therefor pursuant to
the Indenture. The Shortfall Amount consists of:
a. GSE Initial Securitization Fee of $______; and
b. GSE Special Closing Counsel Fee of $______.
The Costs of Issuance Amount consists of:

  a.   Bond Counsel Fee of $                    _     b.   Issuer’s [Financial
Advisor/Special Advisor] Fee of $______     c.   [Issuer Counsel Fee] of
$                    ___; and     d.   [other payees]

DATED: December ___, 2009

            [TRUSTEE], as Trustee
      By           Title             

D-1